         Case 4:20-cv-03386-HSG Document 34 Filed 07/31/20 Page 1 of 7




 1 OUTTEN & GOLDEN LLP                             MCGUIREWOODS LLP
     Moira Heiges-Goepfert (Cal. Bar No. 326861)   Jamie D. Wells (SBN 290827)
 2 One California Street, 12th Floor               Two Embarcadero Center
     San Francisco, CA 94111                       Suite 1300
 3 New York, NY 10017                              San Francisco, CA 94111-3821
 4 Telephone: (212) 245-1000                       Telephone: 415.844.9944
   Facsimile: (415) 638-8810                       Facsimile: 415.844.9922
 5 mhg@outtengolden.com
                                                   K. Issac deVyver (pro hac vice)
 6 LAWYERS FOR CIVIL RIGHTS                        Karla Johnson (pro hac vice)
     Ivan Espinoza-Madrigal**                      Tower Two-Sixty
 7 Oren Nimni**                                    260 Forbes Avenue
 8 61 Batterymarch Street, 5th Floor               Suite 1800
   Boston, MA 02110                                Pittsburgh, PA 15222
 9 Telephone: (617) 482-1145                       Telephone: 412.667.6000
   Facsimile: (617) 482-4392                       Facsimile: 412.667.6050
10 iespinoza@lawyersforcivilrights.org
                                                   Attorneys for Defendants
11 onimni@lawyersforcivilrights.org                Social Finance, Inc. d/b/a SoFi and
12 **Pro hac vice application forthcoming          SoFi Lending Corp. d/b/a SoFi

13 Attorneys for Plaintiff Ruben Juarez and the
     Proposed Class
14 (Additional Counsel Listed on Signature Page)
15
16
                                 UNITED STATES DISTRICT COURT
17
                                NORTHERN DISTRICT OF CALIFORNIA
18
19
   RUBEN JUAREZ, individually and on behalf        CASE NO: 4:20-cv-03386-HSG
20 of all others similarly situated,
                                                   JOINT STIPULATION AND [PROPOSED]
21                 Plaintiff,                      ORDER TO SET BRIEFING SCHEDULE
                                                   REGARDING PLAINTIFF’S FIRST
22 vs.                                             AMENDED COMPLAINT AND
                                                   CONTINUE CMC
23
   SOCIAL FINANCE, INC. d/b/a SOFI, and
24 SOFI LENDING CORP. d/b/a SOFI,                  Complaint Filed: May 19, 2020

25                 Defendants.
                                                   District Judge Haywood S. Gilliam
26
27
28
         JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND CONTINUE CMC
        Case 4:20-cv-03386-HSG Document 34 Filed 07/31/20 Page 2 of 7




 1          Pursuant to Civil Local Rules 6-1(b), 6-2, and 7-12, Plaintiff Ruben Juarez (“Plaintiff”),

 2 through counsel, along with counsel for Defendants Social Finance, Inc. d/b/a SoFi and SoFi
 3 Lending Corp. d/b/a SoFi (collectively, “SoFi”), respectfully submit the following Joint
 4 Stipulation and Proposed Order to Set Briefing Schedule Regarding Plaintiff’s First Amended
 5 Complaint and Continue the Case Management Conference.
 6                                             RECITALS

 7          WHEREAS, on May 19, 2020, Plaintiff filed a putative class action Complaint against

 8 SoFi in the above-captioned matter (D.E. 1);
 9          WHEREAS, on June 5, 2020, pursuant to Local Rule 6-1(a), Plaintiff and SoFi (together,

10 the “Parties”) filed a Joint Stipulation to Extend Time to Respond to Initial Complaint, extending
11 the time for SoFi to respond to the Complaint for a period of approximately twenty-one days, up
12 to and including July 9, 2020 (D.E. 14);
13          WHEREAS, counsel for Plaintiff requested a modified briefing schedule in the event that

14 SoFi filed a responsive Motion, and following meet and confer between counsel for Plaintiff and
15 counsel for SoFi, the Parties agreed to modify the briefing schedule as set forth in the Joint
16 Stipulation filed at D.E. 24;
17          WHEREAS, on July 7, 2020, the Court approved that Joint Stipulation, (D.E. 26);

18          WHEREAS, on July 9, 2020, SoFi filed a Motion to Compel Arbitration, or in the

19 Alternative Dismiss, or in the Alternative Strike, with a Motion Hearing set for August 27, 2020,
20 (D.E. 28);
21          WHEREAS, on July 9, 2020, SoFi also filed a Motion to Stay Discovery or in the

22 Alternative Bifurcate Discovery with a Motion Hearing set for August 27, 2020, (D.E. 29);
23          WHEREAS, on July 10, 2020, the Parties filed a Joint Stipulation to Set Briefing Schedule

24 in Response to SoFi’s Motion to Stay Discovery to align the briefing schedule and hearing date for
25 Defendant’s Motion to Stay Discovery with Defendant’s Motion to Compel Arbitration or in the
26 Alternative Dismiss, or in the Alternative Strike (D.E. 30);
27          WHEREAS, on July 14, 2020, the Court granted the Parties’ Joint Stipulation Set Briefing

28 Schedule in Response to SoFi’s Motion to Stay Discovery (D.E. 31);
                                                 2
         JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND CONTINUE CMC
        Case 4:20-cv-03386-HSG Document 34 Filed 07/31/20 Page 3 of 7




 1          WHEREAS, the Parties have met and conferred and Plaintiff informed SoFi of Plaintiff’s

 2 intent to file a First Amended Complaint (“FAC”) under Rule 15(a)(1)(B);
 3          WHEREAS, the Parties anticipate that the FAC will moot SoFi’s responsive Motions –

 4 i.e., Defendant’s Motion to Compel Arbitration, or in the Alternative Dismiss, and Defendant’s
 5 Motion to Stay Discovery, (D.E. Nos. 28 & 29), although SoFi preserves all arguments set forth in
 6 those responsive Motions and reserves the right to re-assert those arguments in response to the
 7 FAC;
 8          WHEREAS, to adequately investigate any new claims and parties in Plaintiff’s FAC, SoFi

 9 requests 30 days to respond;
10          WHEREAS, SoFi may file renewed responsive Motions in response to Plaintiff’s FAC and

11 if so, the Parties wish to set a briefing schedule on these Motions that will permit SoFi 30 days to
12 respond to Plaintiff’s FAC; 21 days for Plaintiff to file opposition briefs; and 14 days for SoFi to
13 file any reply briefs;
14          WHEREAS, the Parties state that this request is not the result of dilatory conduct;

15          WHEREAS, this Court has set the Initial Case Management Conference for August 25,

16 2020 at 2:00 PM with the Case Management Statement due on August 18, 2020 (ECF 20);
17          WHEREAS, in order for SoFi to be prepared to assess the allegations and claims in the

18 First Amended Complaint and be prepared to discuss its position and case schedule, the Parties
19 agree to continue the Case Management Conference to September 22, 2020 at 2:00 PM, with the
20 deadlines in D.E. Nos. 5 and 20 reset accordingly;
21          WHEREAS, the Parties affirm that no party will be prejudiced, nor will the requested

22 extension unduly delay the case, and indeed will facilitate a more efficient means of resolving the
23 issues in SoFi’s Responsive Motions than Plaintiff filing the FAC after the resolution of SoFi’s
24 present Responsive Motions;
25
26                                           STIPULATION

27          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff

28 and SoFi through their respective undersigned counsel that:
                                                   3
         JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND CONTINUE CMC
        Case 4:20-cv-03386-HSG Document 34 Filed 07/31/20 Page 4 of 7




 1          1.      Plaintiff’s FAC shall be filed by July 30, 2020;

 2          2.      SoFi shall have 30 days, until August 31, 2020 to respond to Plaintiff’s FAC;

 3          3.      If SoFi files Responsive Motions, Plaintiff shall file any Oppositions to SoFi’s

 4 Responsive Motions by September 21, 2020 and SoFi shall file any Replies by October 5, 2020;
 5          4.      The Parties will set a hearing date in October 2020 for these Motions;

 6          5.      The Case Management Conference will be continued to September 22, 2020 at 2:00

 7 PM, with the deadlines in D.E. Nos. 5 and 20 reset accordingly;
 8          6.      This extension will not affect any other deadlines set by the Court in this case;

 9          7.      This stipulation is without prejudice to the rights, claims, arguments, and defenses

10 of all parties; and
11          8.      All other signatories listed, and on whose behalf the filing is submitted, concur with

12 the content in this Stipulation and have authorized the filing.
13
14 IT IS SO STIPULATED.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      4
         JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND CONTINUE CMC
      Case 4:20-cv-03386-HSG Document 34 Filed 07/31/20 Page 5 of 7




 1 DATED: July 30, 2020                MCGUIREWOODS LLP

 2
 3                                     By:     /s/ K. Issac deVyver
                                             K. Issac deVyver (pro hac vice)
 4
                                             Karla Johnson (pro hac vice)
 5                                           Tower Two-Sixty
                                             260 Forbes Avenue
 6                                           Suite 1800
                                             Pittsburgh, PA 15222
 7                                           Telephone: 412.667.6000
 8                                           Facsimile: 412.667.6050

 9                                           Jamie D. Wells (SBN 290827)
                                             Two Embarcadero Center
10                                           Suite 1300
                                             San Francisco, CA 94111-3821
11                                           Telephone: 415.844.9944
                                             Facsimile: 415.844.9922
12
13                                            Attorneys for Defendants
                                              Social Finance, Inc. d/b/a SoFi and
14                                           SoFi Lending Corp. d/b/a SoFi

15
16 DATED: July 30, 2020                   OUTTEN & GOLDEN LLP
17
18
                                          By:    /s/ Michael Litrownik              _
19                                              Michael Litrownik*
                                                Ossai Miazad*
20                                              685 Third Avenue, 25th Floor
                                                New York, NY 10017
21                                              Telephone: (212) 245-1000
                                                Facsimile: (646) 509-2060
22                                              mlitrownik@outtengolden.com
                                                om@outtengolden.com
23
24
25
26
27
28
                                                5
       JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                   PLAINTIFF’S FIRST AMENDED COMPLAINT AND CONTINUE CMC
     Case 4:20-cv-03386-HSG Document 34 Filed 07/31/20 Page 6 of 7




 1                                          Moira Heiges-Goepfert (Cal. Bar No. 326861)
                                            OUTTEN & GOLDEN LLP
 2                                          One California Street, 12th Floor
                                            San Francisco, CA 94111
 3                                          New York, NY 10017
                                            Telephone: (212) 245-1000
 4                                          Facsimile: (415) 638-8810
                                            mhg@outtengolden.com
 5
                                            Mikael Rojas (Cal. Bar No. 309626)
 6                                          OUTTEN & GOLDEN LLP
                                            601 Massachusetts Avenue NW, Suite 200W
 7                                          Washington, D.C. 20001
                                            Telephone: (202) 847-4400
 8                                          Facsimile: (646) 509-2008
                                            mrojas@outtengolden.com
 9
                                            Ivan Espinoza-Madrigal**
10                                          Oren Nimni**
                                            LAWYERS FOR CIVIL RIGHTS
11                                          61 Batterymarch Street, 5th Floor
12                                          Boston, MA 02110
                                            Telephone: (617) 482-1145
13                                          Facsimile: (617) 482-4392
                                            iespinoza@lawyersforcivilrights.org
14                                          onimni@lawyersforcivilrights.org
15                                          *Admitted Pro hac vice
16                                          **Pro hac vice application forthcoming

17                                          Attorneys for Plaintiff Ruben Juarez and the
                                            Proposed Class
18
19
20
21
22
23
24
25
26
27
28
                                           6
     JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                 PLAINTIFF’S FIRST AMENDED COMPLAINT AND CONTINUE CMC
        Case 4:20-cv-03386-HSG Document 34 Filed 07/31/20 Page 7 of 7




 1                                                 ORDER

 2
 3 PURSUANT TO STIPULATION, IT IS SO ORDERED,. The case management conference will
     be held telephonically. All counsel shall use the following dial-in information to access the call:
 4 Dial-In: 888-808-6929/Passcode: 6064255.
 5 DATED: ___________________,
                  7/31/2020        2020

 6
 7                                                        _____________________________________

 8                                                        Haywood S. Gilliam, Jr.
                                                          United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      7
        JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                    PLAINTIFF’S FIRST AMENDED COMPLAINT AND CONTINUE CMC
